      Case 4:20-cv-04869-KAW Document 53-1 Filed 08/28/20 Page 1 of 3



 1   JEFF LANDRY
      ATTORNEY GENERAL OF LOUISIANA
 2   ELIZABETH B. MURRILL (pro hac vice forthcoming)
      Solicitor General
 3   JOSEPH S. ST. JOHN (pro hac vice forthcoming)
      Deputy Solicitor General
 4   LOUISIANA DEPARTMENT OF JUSTICE
     1885 N. Third Street
 5   Baton Rouge, LA 70804
     Tel: (225) 326-6766
 6   emurrill@ag.louisiana.gov
     stjohnj@ag.louisiana.gov
 7
     Counsel for the State of Louisiana
 8

 9                                    UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11   STATE OF CALIFORNIA, by and through             No. 4:20-cv-4869-KAW
     ATTORNEY GENERAL XAVIER
12   BECERRA and the STATE WATER
     RESOURCES CONTROL BOARD,
13   STATE OF WASHINGTON, STATE OF
     NEW YORK, STATE OF COLORADO,
14   STATE OF CONNECTICUT, STATE OF                  ST. JOHN DECLARATION ISO
     ILLINOIS, STATE OF MAINE, STATE                 MOTION TO INTERVENE BY THE
15   OF MARYLAND, COMMONWEALTH                       STATES OF LOUISIANA, MONTANA,
     OF MASSACHUSETTS, STATE OF                      ARKANSAS, MISSISSIPPI, MISSOURI,
16   MICHIGCAN, STATE OF MINNESTOA,                  TEXAS, WEST VIRGINIA, AND
     STATE OF NEVADA, STATE OF NEW                   WYOMING
17   JERSEY, STATE OF NEW MEXICO,
     STATE OF NORTH CAROLINA, STATE                  Hr’g Date: Oct. 15, 2020
18   OF OREGON, STATE OF RHODE                       Hr’g Time: 1:30 p.m.
     ISLAND, STATE OF VERMONT,                       Judge: Hon. Kandis Westmore
19   COMMONWEALTH OF VIRGINIA,                       Action Filed: July 21, 2020
     STATE OF WISCONSIN, and the                     Dep’t: Oakland Courthouse
20   DISTRICT OF COLUMBIA,

21                         Plaintiffs,

22           v.

23   ANDREW R. WHEELER, in his official
     capacity as ADMINISTRATOR OF THE
24   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY, and the
25   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY,
26
                           Defendants.
27

28
                                                     1
                                            ST. JOHN DECLARATION
         Case 4:20-cv-04869-KAW Document 53-1 Filed 08/28/20 Page 2 of 3



 1                  DECLARATION OF ATTORNEY JOSEPH SCOTT ST. JOHN
 2           1.      I am an attorney employed by the Louisiana Department of Justice. I represent the
 3
     State of Louisiana in connection with the above-captioned matter. I make this declaration in support
 4
     of State Intervenors’ Motion to Intervene.
 5
             2.      Attached hereto as Exhibit 1 is a true and accurate copy of correspondence from
 6
     Attorney General Jeff Landry et al as obtained from the files of the Louisiana Department of Justice.
 7

 8           3.      Attached hereto as Exhibit 2 is a true and accurate copy of correspondence from

 9   Attorney General Jeff Landry et al as obtained from the files of the Louisiana Department of Justice.
10           4.      Attached hereto as Exhibit 3 is a true and accurate copy of correspondence from
11
     Attorney General Jeff Landry et al as obtained from the files of the Louisiana Department of Justice.
12
             5.      Attached hereto as Exhibit 4 is a true and accurate copy of correspondence from
13
     Governor Gordon obtained from regulations.gov.
14
             6.      Exhibits 5 and 6 are intentionally omitted.
15

16           7.      Attached hereto as Exhibit 7 is what appears to be a widely-reported memorandum; it

17   was obtained from a law firm’s website.1
18           8.      Attached hereto as Exhibit 8 is a true and accurate copy of correspondence from
19
     Lighthouse Resources as obtained from regulations.gov.
20
             9.      Attached hereto as Exhibit 9 is a true and accurate copy of correspondence from
21
     Senator Barasso et al as obtained from regulations.gov.
22

23           10.     Attached hereto as Exhibit 10 is a true and accurate copy of correspondence from

24   Exelon as obtained from regulations.gov.

25           11.     Further declarant sayeth naught.
26

27
     1
      https://www.earthandwatergroup.com/wp-
28   content/uploads/2017/10/signed_consent_decree_and_settlement_agreement_directiveoct162017.pdf
                                                      2
                                            ST. JOHN DECLARATION
      Case 4:20-cv-04869-KAW Document 53-1 Filed 08/28/20 Page 3 of 3



 1          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the United
 2   States of America that the foregoing is true and correct.
 3
            Executed in New Orleans, Louisiana on this 28th day of August, 2020.
 4
                                                    /s/ Joseph Scott St. John
 5                                                  ________________________________
                                                    Joseph Scott St. John
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
                                          ST. JOHN DECLARATION
